Title: Enclosure: Payment Plan for Money Due from John Harvie to Thomas Jefferson, 18 October 1810
From: Harvie, John,Jefferson, Thomas
To: 


            
              
                
            Value of 2020 acres land at £3.15 the acre
                
                £7575.
                0.
                0
              
              
                 
            Valuation by Mrsrs 
            Higginbotham and Watson
         
                
            £682
                
                
              
              
                
            Rent transferred
                
            250
 
                
              
              
                
            Drawback
                
                932
         
                
              
              
                
            Actual Value 
            Price
             of the Land
                
                6643
         
                
              
              
                average value per acre of 2020 acres at £6643 for the whole
                
            £3.5.9¼
 
                
              
              
                amount of 122½ acres or of a moity of 245 acres at £3.5.9¼
 
                
                £402.
                17.
                0
              
            
            
              
                whole amount due Harvie
                £7575.
                0.0
                {
                Whole amount due Je Mr Jefferson
                £402.
                17.0
              
              
                First instalment due 1st July 1810
                2000.
                0.0
                1st instalment due 1st July 1810
                106.
                2.9¼
              
              
                2nd ditto due 1st March 1811
                1000
                
                2nd Do due 1st Mar 1811
                53.
                1.4½
              
              
                3rd Do due 1st Mar 1812
                1000
                
                3rd Do due 1st Mar 1812
                53.
                1.4½
              
              
                4th Do due 1st Mar 1813
                1000
                
                4th Do due 1st Mar 1813
                53.
                1.4½
              
              
                5th Do due 1st Mar 1814
                1000
                
                5th Do due 1st Mar 18124
                53.
                1.4½
              
              
                6th Do due 1st Mar 1815
                1000
                
                6th Do due 1st Mar 1815
                53.
                1.4½
              
              
                7th Do due 1st Mar 1816
                
 575
                
                7th Do due 1st Mar 1816
                
 301.
                7.4¼
              
              
                Total
                £7575
                
                Total
                £402.
                17
              
            
            
              
                Money paid Thomas Jefferson
                £
                120
              
              
                First payment due him on 1st July 1810
                
                106.2.9¼
              
              
                Surplus to be deducted from 2nd payt
                
                13.17.2¾
              
              
                Second payment due Thomas Jefferson on 1st March 1811
                
                53.1.4½
              
              
                Surplus deducted therefrom
                
                13.17.2¾
              
              
                Remaining up unpaid in the 2nd payt
                
                £39.4.1½
              
            
            
              John Harvie
            Octobr
                18th 1810
          